Title: To Benjamin Franklin from Samuel Rhoads, 30 May 1772
From: Rhoads, Samuel
To: Franklin, Benjamin


Dear Friend
Philada: May the 30th 1772
Loxly going early in the Morning to Morrow for London, gives me the Opertunity of Acknowledging thy Favour per Falconer, which with several Canal Papers and Pamphlets came safe to Hand, and I hope will be usefull as I find the Reports of the great Engineers, Smeaton Brindly &ct concerning the Scotch Canal, contain a great deal of Instruction to us unexperiencd Americans. I confess my self much Oblig’d to them, and find by thy sending these Papers, and so far adopting the Project, Canalling grows more into Credit among us, at first it was look’d on as a wild Chemerical Project which all the Strength of America could never execute. Now it is hoped for in time to come. I should have made this Acknowledgment by Falconer, but was then out of Town with the Ingenious David Rittenhouse on an examination of the Ground in order to Judge of the Practicabillity of a Canal between Sculkill and Susquehann to save our Western Trade from total Loss. As he was taken sick on the Road, and I was not very well our discoveries are yet too Imperfect to communicate to thee, except that on Levelling the Waters of Schullkill we find that River to Ascend, or the Bed of it to rise, near sixty feet in less than twenty Miles, and suppose it to Continue the same Ascent upwards to Reading. As from its course it approaches the Susquehann, nearer at Reading by twenty Miles than at Philada. and by its Rise approaches the Height of the Middle Ground perhaps more than one hundred feet, Query may it not be best to make it part of the Passage to the back [country] or will the Difficulties of this Navigation, [subject to all] the Inconveniencies of Innundations and [torn] Ice, be greater than the Expense of Locks Digging [torn] glad [?] of thy Opinion in this Matter and remain [torn]
Sl Rhoads
 
Addressed: To / Benjamin Franklin Esqr: / Agent for Pennsylvania / in / London / per Capt Loxly
